 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   CHET DUDA,                                             Case No. 2:16-cv-3044-KJD-CWH
 8                                             Plaintiff,                      ORDER
 9           v.
10   BRIAN WILLIAMS, et al.,
11                                           Defendant.
12          Before the Court is Defendants’ Motion for Summary Judgment (#37) to which Plaintiff
13   Chet Duda responded (#40), and Defendants replied (#41). Mr. Duda has also filed a sur-reply
14   (#41), which the Defendants now move to strike (#44).
15          In this § 1983 action, Mr. Duda claims various prison officials were deliberately
16   indifferent to the conditions of his confinement while he was lawfully incarcerated at High
17   Desert State Prison in Nevada. In late July 2016, a defect in the H.V.A.C. unit of Duda’s cell
18   spiked the temperature in the cell and restricted air flow. High Desert repaired the unit in five
19   days during which time Duda and his cellmate endured increased temperatures and stale air. Mr.
20   Duda pursued administrative relief through High Desert’s internal grievance program filing an
21   emergency grievance an informal grievance and subsequent appeals. When High Desert denied
22   those grievances and their related appeals, Mr. Duda brought this action. He claimed the high
23   temperatures in his cell caused him neurological damage that High Desert has refused to treat.
24   Duda seeks an injunction requiring High Desert to pay for off-site neurological evaluation,
25   neurological treatment, and monetary damages.
26          The Eight Amendment protects inmates from suffering cruel and unusual punishments at
27   the hands of state actors. The amendment prohibits inhumane prison conditions, but it does not
28   mandate comfortable prison conditions. When the alleged Eighth Amendment deprivation arises
 1   out of the conditions of an inmate’s confinement, the inmate must demonstrate both (1) that the
 2   conditions of his confinement posed an objectively substantial risk of serious harm and (2) that
 3   prison officials subjectively understood that risk and were deliberately indifferent to the inmate’s
 4   health or safety. Here, Duda has not presented evidence that the increased temperature of his cell
 5   posed an objective risk of serious harm. And even if he could show a substantial risk of harm,
 6   Mr. Duda’s own admissions demonstrate that multiple prison officials made reasonable efforts to
 7   fix the H.V.A.C. unit in his cell and therefore were not indifferent to his health and safety.
 8   Finding no deliberate indifference, the Court grants Defendants’ Motion for Summary Judgment
 9   (#37).
10      I.       Background
11            A. Factual Background
12            In July of 2016, Mr. Duda was a lawfully incarcerated inmate at the High Desert State
13   Penitentiary in Indian Springs, Nevada. On July 28, 2016, Duda was transferred to cell 2D-14,
14   which he shared with one cellmate. (#6, at 4). Not long after Duda’s arrival at 2D-14, Duda
15   observed that the vent door on the H.V.A.C. system was sealed shut. Id. at 3. The defective vent
16   door prevented cool air from circulating through the cell. Id. This caused the cell temperature to
17   increase and caused Duda’s cellmate to “[act] a little weird.” Id. Duda attributed his cellmate’s
18   abnormal behavior to the heat and poor ventilation. Id. According to Duda, the increased
19   temperature in cell 2D-14 was “very uncomfortable” and “dangerously unbearable.” Id. at 4.
20            Duda complained of the heat and poor ventilation in his cell to at least four prison
21   officials: Senior Officer Flores-Nava, Senior Officer Brettenbach, Sergeant Rivera, and
22   Corrections Officer Choyce. Id. Upon receipt of Duda’s complaints, both Flores-Nava and
23   Brettenbach immediately contacted the maintenance department and submitted work orders to
24   fix the defective vent door. Id. Neither officer entered Duda’s cell to examine the H.V.A.C.
25   system. Id. at 5. Duda also alerted Officer Choyce to the problem who told him “there [was]
26   nothing [Choyce] could do” and that Duda “would have to live with the situation.” Id.
27   Maintenance answered the work order on August 2, 2016. (#37, Exh. A at 1). They discovered
28   that the poor air flow and high temperatures were indeed caused by a defective “exhaust damper”



                                                      -2-
 1   and clogged filter; the maintenance staff repaired both. Id.
 2          Five days elapsed between Duda’s first complaint and maintenance repairing the
 3   H.V.A.C. system in cell 2D-14. In the interim, Duda filed an emergency grievance with prison
 4   staff to fix the cell’s H.V.A.C. unit. Id., Exh. 1. Officials determined that Duda’s complaints did
 5   not constitute an emergency under their relief guidelines and denied the emergency grievance.
 6   (#37, Exh. B). Sergeant Rivera notified Duda that the broken H.V.A.C. unit was not an
 7   emergency and instructed him to file an informal grievance. (#6, at 4–5). In addition, Sergeant
 8   Rivera “put in a request to maintenance” to fix the problem. Id. at 5. Duda filed an informal
 9   grievance on August 2, 2016. (#6, Exh. 4). Before that grievance was resolved, he was
10   transferred out of cell 2D-14. (#40, at 2). According to prison officials, Duda’s transfer out of
11   cell 2D-14 mooted his grievance, which they denied. (#37, Exh. B, at 4). Duda appealed that
12   denial twice. (#40, Exh. A, at 5–8). In Duda’s appeals, his claims shift from a request to repair
13   his H.V.A.C. unit to complaints about alleged injuries he suffered during the five-day period that
14   his cell air conditioning was broken. Id. High Desert ultimately denied Duda’s appeals finding
15   that it had offered solutions to Duda’s health issues that Duda refused. Id. at 7.
16          B. Procedural Background
17          After Duda exhausted his administrative appeals, he filed this case. Initially, Duda
18   brought three claims against five separate defendants all of whom were affiliated with High
19   Desert State Prison. Those defendants were Warden Brian Williams, Senior Corrections Officer
20   Flores-Nava, Senior Corrections Officer Brettenbach, Corrections Officer Choyce, and Sergeant
21   Rivera. (#6). Duda brought two claims for violations of his Eighth Amendment right to be free
22   from cruel and unusual punishment and a Fifth Amendment due process claim. Id.
23          As is required by statute, the Court screened Duda’s complaint. The Court’s screening
24   order dismissed Duda’s due process claim as futile. It also dismissed Warden Williams without
25   prejudice. (#5). The Court has since dismissed Senior Corrections Officer Brettenbach under
26   FRCP 4(m). (#50). Left are Duda’s Eighth Amendment claims against three remaining
27   defendants: Senior Officer Flores-Nava, Corrections Officer Choyce, and Sergeant Rivera. Those
28   defendants now move for Summary Judgment on each of Duda’s claims.



                                                     -3-
 1      II.       Legal Standard
 2             A. Title 42 U.S.C. § 1983
 3             Title 42 U.S.C. § 1983 “provides a federal cause of action against any person who, acting
 4   under color of state law, deprives another of his federal rights.” Conn v. Gabbert, 526 U.S. 286,
 5   290 (1999). Section 1983 does not provide its own substantive rights to plaintiffs. Albright v.
 6   Oliver, 510 U.S. 266, 271 (1994). Rather, it provides procedural protections for rights granted
 7   elsewhere. Id. Section 1983 claims are two-fold. The plaintiff must show both (1) that a person
 8   acting under the color of state law engaged in conduct that (2) deprived the plaintiff of a right,
 9   privilege or immunity guaranteed by the Constitution or federal statute. Parratt v. Taylor, 451
10   U.S. 527, 535 (1981), overturned on other grounds by Daniels v. Williams, 474 U.S. 327 (1986).
11             B. Summary Judgment
12             Summary judgment is appropriate where the pleadings, depositions, answers to
13   interrogatories, and admissions on file, together with affidavits, if any, show there is no genuine
14   issue as to any material fact. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
15   322 (1986). An absence of material fact entitles the moving party for judgment as a matter of
16   law. Id. The moving party bears the initial burden to demonstrate the absence of material fact.
17   Celotex, 477 U.S. at 323. If the moving party makes such a showing, the burden shifts to the
18   non-moving party to present specific facts that demonstrate a genuine factual dispute for trial.
19   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Fed R. Civ. P.
20   56(e). The Court makes all justifiable inferences in favor of the nonmoving party. Anderson v.
21   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Yet, a party’s uncorroborated or self-serving
22   testimony—without more—is insufficient to create a genuine factual dispute. Villiarimo v.
23   Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002).
24      III.      Analysis
25             Duda claims that enduring high temperatures and stagnant air in his cell for five days
26   amounts to cruel and unusual punishment under the Eighth Amendment. Alternatively, he argues
27   that prison officials were deliberately indifferent to his risk of serious harm by failing to
28   immediately repair his H.V.A.C. unit or provide other relief from the heat and poor ventilation.



                                                      -4-
 1   Their indifference, he contends, caused lasting neurological damage that High Desert refuses to
 2   recognize and treat.
 3          The Eighth Amendment “embodies broad and idealistic concepts of dignity, civilized
 4   standards, humanity, and decency. Estelle v. Gamble, 429 U.S. 97, 102 (1976). In the prisoner
 5   context, the Eighth Amendment (1) protects inmates from suffering cruel and unusual
 6   punishment through excessive force, and (2) it ensures humane conditions of confinement. See
 7   Farmer v. Brennan, 511 U.S. 825, 833–34 (1994). The Constitution does not mandate
 8   comfortable prisons. Rhodes v. Chapman, 452 U.S. 337, 349 (1981). It does, however, protect
 9   prisoners from inhumane conditions of confinement. Farmer, 511 U.S. at 832. The Court
10   considers multiple factors to determine whether conditions of confinement are inhumane, as
11   opposed to merely uncomfortable, including whether the inmate has adequate food, shelter,
12   clothing, and medical care. Id.
13          In cases arising out of the conditions of an inmate’s confinement, the Eighth Amendment
14   examines the interplay between the objective risk of harm posed by the inmate’s conditions of
15   confinement and the prison officials’ subjective awareness of that risk. First, the inmate must
16   demonstrate that his confinement caused an objective risk of harm so serious that the inmate was
17   subject to cruel and unusual punishment. Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012),
18   overruled on other grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014).
19   Importantly, “routine discomfort inherent in the prison setting” does not rise to the level of cruel
20   and unusual punishment under the Eight Amendment. Johnson v. Lewis, 217 F.3d 726, 731 (9th
21   Cir. 2000). Rather, the inmate must demonstrate that the deprivation denied the “minimal
22   civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347.
23          If the inmate demonstrates an objectively substantial risk of harm, he then must
24   demonstrate that prison officials were subjectively aware of that risk of harm and were
25   deliberately indifferent. Snow, 681 F.3d at 985. The official must both be aware of facts from
26   which he could infer a serious risk of harm to the inmate, and the official must actually draw that
27   inference. Farmer, 511 U.S. at 837. Once the official is subjectively aware of the inmate’s risk of
28   serious harm, he is deliberately indifferent if he disregards that risk. Id. In essence, prison



                                                      -5-
 1   officials must have known of the plaintiff’s risk of suffering serious harm and disregarded that
 2   risk.
 3           While the Eighth Amendment ensures adequate heating, it does not necessarily guarantee
 4   “comfortable temperature.” Graves v. Arpaio, 623 F.3d 1043, 1049 (9th Cir. 2010) (quoting
 5   Keenan v. Hall, 83 F..3d 1083, 1091 (9th Cir. 1996)). One indicator of whether the temperature
 6   is dangerous, as opposed to merely uncomfortable, is that the temperature poses “a substantial
 7   risk of serious harm” to the inmate. Graves, 623 F.3d at 1049. Multiple conditions of the
 8   inmate’s confinement may combine to demonstrate an Eighth Amendment violation. Wilson v.
 9   Seiter, 501 U.S. 294, 304 (1991). For example, frigid cell temperatures combined with officials’
10   refusal to issue blankets to inmates may rise to the level of substantial risk of serious harm. Id.
             A. The increased temperature and poor air flow in Duda’s cell for five days do not
11
                  rise to the level or cruel and unusual punishment and the defective H.V.A.C. unit
12                did not pose an objective risk of serious harm

13           Duda has not provided evidence that the increased temperature and lack of ventilation in

14   his cell from July 28, 2016 to August 2, 2016 presented a serious risk of substantial harm nor is

15   such harm obvious here. Duda claims that either problem—the heat or poor ventilation—is

16   enough to show an Eighth Amendment violation. Turning first to the increased temperature in

17   cell 2D-14, Duda claims that the broken vent door prevented cool air from entering the cell and

18   caused the temperature to reach 115 degrees. (#40, at 4–5). Work orders show that Duda was

19   correct that a defect in the H.V.A.C. vent caused the door to seal, which prevented cool air from

20   entering the cell.(#37, Exh. A). However, there is no evidence of the cell’s actual temperature

21   during that time. Likewise, Duda presents no evidence of the specific risks of harm associated

22   with residing in a cell at that temperature. Therefore, Duda has not shown that the conditions of

23   his confinement posed an objective risk of serious harm.

24           The objective prong of the Eighth Amendment requires Duda to demonstrate that the

25   conditions of his confinement presented an objective risk of serious harm. Rather than present

26   specific evidence of his risk of harm, Duda cites to Gates v. Cook for the proposition that

27   excessive heat is “a violation of the Eighth Amendment.” 376 F.3d 323 (5th Cir. 2004). There,

28   the Fifth Circuit examined a claim of excessive heat by death row inmates in Mississippi. During



                                                    -6-
 1   the summer months in Mississippi, the temperature averaged ninety degrees with high humidity.
 2   Id. at 334. At the time, Death Row was not airconditioned. Id. The inmates claimed that the high
 3   temperatures combined with the permanent lack of air-conditioning posed a serious risk of harm.
 4   Id. In support, the inmates presented expert testimony that based on their particular
 5   circumstances, the high heat index made it “likely that . . . that an inmate will die of heat stroke
 6   or some other heat-related illness.” Id. (internal quotations omitted). As a result, the Court upheld
 7   an injunction requiring prison officials to provide fans, extra showers, and ice water on days
 8   where the heat index reached ninety. Id.
 9           Admittedly, Gates and Duda present a similar argument; namely, high temperatures in a
10   cellblock create inhumane conditions of confinement in violation of the Eighth Amendment.
11   Under the surface, however, these cases are different. First, the Gates Court could objectively
12   verify the temperature of a non-airconditioned cellblock based on the heat index. Duda, on the
13   other hand, presents no evidence of the actual temperature of his cell. At times, he claims that the
14   temperature reached 100 degrees (#6, at 3). At other times he claims the temperature exceeded
15   115 degrees (#40, at 4). Besides Duda’s estimates, there is no evidence of the cell’s temperature.
16   Despite cell 2D-14’s defective venting, Duda resided in an otherwise air-conditioned facility.
17   Unlike the Gates plaintiffs who resided in a non-air-conditioned cell block, Duda benefited from
18   the cooler air surrounding his cell and had a reprieve from the heat each time he left his cell. Not
19   to mention, Duda only endured the heat for the short time it took maintenance to repair the
20   H.V.A.C. door.1 Additionally, Duda presents no evidence that the heat in his cell posed a risk of
21   heat stroke or heat related illness. In Gates, the inmates presented expert testimony that their
22   particular circumstances posed serious risks to their health including death. Duda presents only
23   his testimony that he risked harm, which is insufficient to create an issue of fact.
24           At bottom, unlike Gates, where inmates presented evidence of (1) the actual temperature
25   in the unit and (2) that the temperature presented a serious risk of heat stroke or other illness,
26   Duda has not presented any evidence of the temperature of his cell or the specific risk of harm
27
28           1
                The Court notes that even it would be hard-pressed to have a defective H.V.A.C. unit repaired in less than
     five days in its own courtroom in the middle of the summer.


                                                            -7-
 1   that it posed to him. Accordingly, Duda has failed to show that the temperature in his cell caused
 2   a serious risk of substantial harm.
 3           Similarly, Duda fails to demonstrate that the poor ventilation in his cell amounts to an
 4   Eighth Amendment violation. Poor ventilation in a prison cell rises to the level of cruel and
 5   unusual punishment when it “undermines the health of inmates and the sanitation of the
 6   penitentiary.” Keenan v. Hall, 83 F.3d 1083, 1090 (9th Cir. 1996) (citing Hoptowit v. Spellman,
 7   753 F.2d 779, 784 (9th Cir. 1985) (internal quotations omitted). Threats to the health of inmates
 8   and sanitation of the facility include “fumes of feces (thrown by some inmates), the smell of
 9   urine and vomit as well as other stale bodily odors.” Id. Duda’s ventilation claim, however, does
10   not make any such argument. Rather, his claim relates merely to the H.V.A.C. unit’s inability to
11   circulate cool air through the cell. (#40, at 8). Accordingly, the poor ventilation in Duda’s cell
12   during that five-day period did not subject him to a serious risk of substantial harm.
             B. Prison officials were not indifferent to the conditions of Duda’s confinement; on
13
                 the contrary, multiple officers worked to fix the defective H.V.A.C. unit
14           Even if Duda could demonstrate that the increased heat in his cell posed an objective risk
15   to his health and safety, he has failed to demonstrate that prison officials knew of that risk and
16   were deliberately indifferent to his wellbeing. In fact, Duda’s own opposition shows the
17   opposite; both Flores-Nava and Rivera acted immediately to get the cell’s H.V.A.C. unit
18   repaired. Deliberate indifference requires both subjective knowledge of a risk of serious harm
19   and failure to mitigate that risk. The Court must first inquire into the official’s state of mind at
20   the time of the alleged deprivation to determine whether the official was aware that the
21   conditions of the inmate’s confinement posed a risk of serious harm. Wilson v. Seiter, 501 U.S.
22   294, 299 (1991). The official must “both be aware of the facts from which the inference could be
23   drawn that a substantial risk of serious harm exists, and he must also draw the inference.”
24   Farmer, 511 U.S. at 837. Once the official draws that inference, a voluntary act or omission with
25   indifference to that risk satisfies the subjective element. Id. at 840.
26           Here, Duda has not shown that any officer was subjectively aware that he was at risk of
27   serious harm. Duda admits that officers did not enter his cell, nor did they measure the cell’s
28   temperature. (#40, at 9–10). Without entering the cell or measuring its temperature, there is no


                                                      -8-
 1   evidence that any of these defendants drew the inference that the temperature of Duda’s cell
 2   posed significant danger. Then, after Duda complained of the heat to four different officers, three
 3   of them contacted maintenance to schedule work orders. (#6, at 4) (“both senior officers made
 4   attempts to reach maintenance and left messages about no ventilation in the cell”); id. at 5
 5   (Sergeant Rivera “also put in a request to maintenance”). Duda also admits that the officers’
 6   conduct “may have been unintentional,” which undercuts his claim that officers deliberately
 7   avoided fixing his cell or that officers were indifferent to his plight. (#6, at 5).
 8               Nevertheless, Duda maintains that the officers’ conduct rises to a constitutional violation
 9   because they “made [no] attempt to open the cell door to check the adverse conditions” in his
10   cell. (#40, at 4). The Eighth Amendment does not guaranty perfect behavior by prison officials.
11   Rather, the Eighth Amendment requires only that the official takes reasonable measures to abate
12   the inmate’s risk of harm. Farmer, 511 U.S. at 847. It would have been commendable for any of
13   these corrections officers to personally inspect Duda’s cell or attempt to repair the H.V.A.C. vent
14   door. However, the Constitution does not require them to take such action. It was reasonable for
15   each officer to instead contact maintenance and request a work order under these circumstances.
16   Given that the officers’ actions were reasonable, their conduct cannot have risen to deliberate
17   indifference.
18               There is no doubt that the five days Duda spent in a hot cell were uncomfortable.
19   Uncomfortable conditions of confinement, however, are not unconstitutional conditions of
20   confinement. Finding no Eighth Amendment violation, the Court grants Defendants judgment as
21   a matter of law. As a result, this Court need not determine the issue of qualified immunity or the
22   Defendants’ remaining arguments.
23         IV.      Conclusion
24               Accordingly, it is HEREBY ORDERED that Defendants’ Motion for Summary Judgment
25   (#37) is GRANTED;
26   ///
27   ///
28   ///



                                                         -9-
 1         IT IS FURTHER ORDERED that Defendants’ Motion to Strike (#44) and Plaintiff’s
 2   Motion for Status Check on Summary Judgment (#51) are DENIED AS MOOT.
 3   Dated this 5th day of March, 2019.
 4
 5                                           _____________________________
                                             Kent J. Dawson
 6                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             - 10 -
